DETAILED ACTION
Attachment to Advisory Action
The applicant filed a response to a Final Rejection, which is the after final rejection (“AFR”) on February 8, 2022. However, there are several issues in the arguments that are presented in the AFR.
First, the applicant indicates paragraphs ¶¶0048 and 0063-0068 and S1002-S1004 in Fig. 3. However, the original specification, filed on March 3, 2020, does not have paragraphs. It has only lines and pages. So, it is not quite sure where the applicant is referring when paragraphs are pointed out to support the arguments. Giving the applicant benefit of the doubt, it appears that the applicant was referring to the pre-grant publication. If this was the intention of the applicant, then there should have been at least a short statement that the applicant was referring to the pre-grant publication to support the arguments. Therefore, (1) there is a credential problem of the source where these paragraphs are cited from, and (2) AFR does not appears to be sufficient, complete, or a bona fide attempt to respond to the Final Rejection because of the lack of credential of the source it presents to support the arguments.  
Second, giving the applicant benefit of the doubt that the pre-grant publication of the original application was cited in the AFR, there are some errors and misunderstanding by the applicant. The claims recite only biometric images whereas the Fig. 3 discloses only fingerprint images. It appears that the applicant is equating the biometric image and the fingerprint image. This is an error. The biometric image can include the fingerprint image, but it is not necessarily that the biometric image is the fingerprint image. What if the biometric image is an iris image or a pupil image? Then, the scope or elements of the claims would be different comparing to Fig. 3. For example, if the biometric image is an iris image, then the scope, intrinsic, or extrinsic features would be different from the fingerprint image for sure. To support the claims, the applicant should have or could have amend the claims by substituting the fingerprint image(s) for the biometric image(s).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN W LEE/Primary Examiner, Art Unit 2664